Jordan, Judge.
This was a suit by James W. Towler to recover damages for medical expenses incurred by him in the treatment of his wife, loss of his wife’s services and deprivation of his right of consortium. The trial court sustained the defendants’ general demurrers and dismissed his petition, and the exception is to that judgment. Held:
Under the decision of this court in the companion case of Towler v. Jackson, ante, the trial court properly dismissed Mr. Towler’s petition on general demurrer.

Judgment affirmed.


Felton, C. J., and Bussell, J., concur.